      Case 3:19-cv-01987-VAB Document 4 Filed 12/18/19 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF CONNECTICUT



MASSACHUSETTS BAY
INSURANCE COMPANY and
THE HANOVER INSURANCE
COMPANY



                       Plaintiffs,
                                                   CIVIL ACTION
                V.
                                                   NO. 3:19-cv-01987
ARCADIA ARCHITECTURAL
PRODUCTS, INC.,
ARCADIA, INC., and
ASSOCIATION OF APARTMENT OWNERS
OF POIPU POINT
                                                   DECEMBER 18, 2019

                       Defendants.



          CORPORATE DISCLOSURE STATEMENT OF PLAINTIFF
               THE HANOVER INSURANCE COMPANY

          In accordance with Federal Rule of Civil Procedure 7.1, the plaintiff, The

    Hanover Insurance Company, hereby submits the following:

          1. The Hanover Insurance Company is a wholly owned subsidiary of

             Opus Investment Management, Inc., which in turn is a wholly owned

             subsidiary of The Hanover Insurance Group, Inc.

          2. No publicly held corporation owns more than 10% or more of The

             Hanover Insurance Group, Inc.'s stock.




                                        I
         Case 3:19-cv-01987-VAB Document 4 Filed 12/18/19 Page 2 of 2




Dated: December 18, 2019




                                                 THE PLAINTIFF,
                                                 THE HANOVER
                                                 INSURANCE COMPANY

                                                 Isi Christopher P. Williams

                                          By:
                                                 Christopher P. Williams
                                                 Fed. Bar No. ct28876
                                                 Tara F. Racicot
                                                 Fed Bar No. ct30619
                                                 Conway Stoughton LLC
                                                 641 Farmington Avenue
                                                 Hartford, CT06105
                                                 (860) 523-8000 (p)
                                                 (860) 523-8002 (f)
                                                 cwilIiamsconwaystouqhton .com
                                                 tracicotcconwaystouq hton .com




                             CERTIFICATION OF SERVICE

         I hereby certify that on the above date, a copy of the foregoing Corporate
Disclosure Statement was filed electronically and served by mail on anyone unable to
accept electronic filing. Notice of this filing will be sent by email to all parties by
operation of the court's electronic filing system or by mail to anyone unable to accept
electronic filing as indicated on the Notice of Electronic Filing. Parties may access this
filing through the court's CM/ECF System.

                                                         Ct28876

                                                 Christopher P. Williams




                                             2
